                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00319-FDW-DCK
 LAWANDA BLAIR-FOSTER,                               )
                                                     )
          Plaintiff,                                 )
                                                     )                    ORDER
 vs.                                                 )
                                                     )
 GOHEALTH, LLC,                                      )
                                                     )
          Defendant.                                 )
                                                     )

        THIS MATTER is before the Court sua sponte as to the status of this case. Trial in this

matter is currently docketed for March 1, 2021. Because of limited courtroom availability, as well

as the current trial settings for other cases appearing on the docket, the Court sua sponte continues

trial in this matter to the mixed term beginning May 3, 2021. A pretrial conference will be set

closer to trial.

        IT IS ORDERED that the Court CONTINUES trial in this matter to the May 3, 2021, trial

term, with docket call to take place on the morning of Monday, May 3, 2021.

        IT IS SO ORDERED.


                                             Signed: February 17, 2021




                                                 1



       Case 3:19-cv-00319-FDW-DCK Document 27 Filed 02/17/21 Page 1 of 1
